DETAILED ACTION
	The following is an examiner’s amendment in response to Applicant’s amendment filed July 23, 2021 and an interview held with Mr. John Rauch on August 2, 2021.  Applicant’s July 23rd amendment amended claims 1, 3, 8, 9, 15, 16, 17, and 20.  The examiner’s amendment below amends claims 1, 5, 7, 9, 10, 16, 17, and 20.  Currently Claims 1-20 are pending.  Claims 1, 9 and 17 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant’s July 23rd amendment and the examiner’s amendment below.
	The 35 U.S.C. 103(a) rejections of claims 1-20 in the previous office action are withdrawn in response to Applicant’s July 23rd amendment and the examiner’s amendment below.
	The Double Patenting rejection in the previous office action is withdrawn in response to Applicant’s filing of a Terminal Disclaimer.

Response to Arguments
Applicant’s arguments, see Pages 11 and 12, filed July 23, 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Rauch on August 2, 2021.
	Claims 1, 5, 7, 9, 10, 16, 17, and 20 are amended below.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  

1.  (Currently amended)  A device, comprising: 
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising: 
		receiving a first service outage report from first wireless equipment of a wireless communication network and a second service outage report from second wireless equipment of the wireless communication network, wherein the first service outage report and the second service outage report are related to two or more different wireless communication equipment malfunctions of the wireless communication network;
		determining a first site priority of a first portion of the wireless communication network, wherein the determining a first priority of a first portion comprises identifying a first number of complaints associated with the first service outage report;  
		determining a second site priority of a second portion of the wireless communication network, wherein the determining a second site priority of a second portion comprises identifying a second number of complaints associated with the second service outage report, wherein the second site priority is determined based on critical services performed at a site of the second portion of the wireless communication network, wherein the determining a first site priority and determining the second site priority are performed automatically in response to receiving the first service outage report and the second service outage report; 
		weighting the second site priority according to a site priority weighting factor, producing a weighted second site priority, wherein the site priority weighting factor is based on the second portion of the wireless communication network including a critical or emergency service facility;
		prioritizing a resolution of the second service outage report over the first service outage report according to the weighted second site priority being higher than the first site priority and the second number of complaints exceeding the first number of complaints; and
		resolving the second service outage report and the first service outage report according to the prioritizing, wherein the resolving comprises reconfiguring the second wireless equipment by communicating a command from the processing system to the second wireless equipment second wireless equipment automatically configure additional network resources to resolve a service outage associated with the second service outage report.

2.  (Original)  The device of claim 1, wherein the resolving comprises dispatching equipment repair personnel to fix or replace communication equipment associated with the second service outage report.

3.  (Previously presented)  The device of claim 1, wherein the communicating a command comprises sending instructions to a network management node to configure additional memory, processing capacity, bandwidth capacity or network resources associated with the second service outage report.

4.  (Original)  The device of claim 1, wherein the determining the second site priority comprises detecting the second service outage report affects a streaming of video content of a special event.

5.  (Currently amended)  The device of claim 1, wherein the determining the first site priority and the determining the second site priority comprises detecting a first degradation of a quality metric associated with the first service outage report anddetecting a second degradation of a second quality metric associated with the second service outage report.


6.  (Original)  The device of claim 1, wherein the determining the first site priority comprises determining a first number of customers associated with the first service outage report and wherein the determining the second site priority comprises determining a second number of customers associated with the second service outage report.

7.  (Currently amended)  The device of claim 6, wherein the prioritizing a resolution of the second service outage report over the first service outage report comprises prioritizing according to the first number of customers associated with the first service outage report and according to the second number of customers associated with the second service outage report.

8.  (Previously presented)  The device of claim 1, wherein the determining the first site priority of the first portion of the wireless communication network comprises determining the first site priority based on non-critical services performed at a site of the first portion of the wireless communication network.

9.  (Currently amended)  A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, comprising:
	receiving a first service outage report from first wireless equipment of a wireless communication network and a second service outage report from second wireless equipment of the wireless communication network, wherein the first service outage report and the second service outage report are related to two or more different wireless communication equipment malfunctions of the wireless communication network;
	determining a first site priority of a first portion of the wireless communication network wherein the first site priority is determined based on critical services performed at a site of the first portion of the wireless communication network, and wherein the first site priority is determined based on a first number of customer complaints associated with the first service outage report;
	determining a second site priority of a second portion of the wireless communication network, wherein the second site priority is determined based on critical services performed at a site of the second portion of the wireless communication network, and wherein the second site priority is determined based on a second number of customer complaints associated with the second service outage report;
	weighting the second site priority according to a site priority weighting factor, producing a weighted second site priority, wherein the site priority weighting factor is based on the second portion of the wireless communication network including a critical or emergency service facility, wherein the weighting the second site priority is performed automatically in response to receiving the first service outage report and the second service outage report;
	prioritizing a resolution of the second service outage report over the first service outage report according to the weighted second site priority being higher than the first site priority and the second number of customer complaints exceeding the first number of customer complaints; and
	resolving the second service outage report and the first service outage report according to the prioritizing, wherein the resolving comprises reconfiguring the second wireless equipment of the wireless communication network by communicating a command to the second wireless equipment to automatically configure additional network equipment to resolve a service outage associated with the second service outage report.

10.	(Currently amended)  The non-transitory machine-readable storage medium of claim 9 wherein the operations further comprise:
determining the first number of customer complaints associated with the first service outage report;
determining the second number of customer complaints associated with the second service outage report;
	comparing the first number of customer complaints and the second number of customer complaints; and 
	prioritizing the resolution of the second service outage report over the first service outage report according to the comparing.

11.  (Original)  The non-transitory machine-readable storage medium of claim 9 wherein the determining a first site priority comprises detecting a first degradation of a first quality metric associated with the first service outage report and wherein the determining a second site priority comprises detecting a second degradation of a second quality metric associated with the second service outage report.

12.  (Original)  The non-transitory machine-readable storage medium of claim 9 wherein the operations further comprise determining the second service outage report is associated with a streaming video content of a special event.

13. Original)  The non-transitory machine-readable storage medium of claim 9 wherein the operations further comprise determining the first service outage report is associated with providing mobile communication service to mobile devices to residential buildings.

14.  (Original)  The non-transitory machine-readable storage medium of claim 9, wherein the resolving comprises dispatching equipment repair personnel to fix or replace communication equipment associated with the second service outage report.

15.  (Previously presented)  The non-transitory machine-readable storage medium of claim 9, wherein the communicating a command comprises sending instructions to a network management node to configure additional memory, processing capacity, bandwidth capacity or network resources associated with the second service outage report.

16.  (Currently amended)  The non-transitory machine-readable storage medium of claim 9, where the resolving comprises reconfiguring the second wireless equipment by communicating a command from the processing system to the second wireless equipment to automatically configure additional memory, processing capacity or bandwidth capacity of the second wireless equipment

17.  (Currently amended)  A method, comprising:  
	receiving, by a processing system including a processor, a first service outage report from first wireless equipment of a wireless communication network and a second service outage report from second wireless equipment of the wireless communication network wherein the first service outage report and the second service outage report are related to two or more different wireless communication equipment malfunctions of the wireless communication network;
	determining, by the processing system, a first site priority of a first portion of the wireless communication network, wherein the first site priority is determined based on critical services performed at a site of the first portion of the wireless communication network, wherein the first site priority is further determined based on a first number of complaints associated with the first service outage report; 
	weighting the first site priority according to a first site priority weighting factor, producing a weighted first site priority, wherein the first site priority weighting factor is based on the first portion of the wireless communication network including residential buildings;
determining, by the processing system, a second site priority of a second portion of the wireless communication network, wherein the second site priority is determined based on critical services performed at a site of the second portion of the wireless communication network, wherein the second site priority is determined based on a second number of complaints associated with the second service outage report;
weighting the second site priority according to a second site priority weighting factor, producing a weighted second site priority, wherein the second site priority weighting factor is based on the second portion of the wireless communication network including a critical or emergency service facility;
	prioritizing, by the processing system, a resolution of the second service outage report over the first service outage report according to the weighted second site priority being higher than the weighted first site priority and the second number of complaints exceeding the first number of complaint; and
	resolving, by the processing system, the second service outage report and the first service outage report according to the prioritizing, wherein the resolving comprises communicating a command from the processing system to the second wireless equipment of the wireless communication network to reconfigure the second wireless equipment, second wireless equipment automatically configure additional network resources to resolve a service outage associated with the second service outage report.

18.  (Original)  The method of claim 17 further comprising determining, by the processing system, that the second service outage report is associated with a streaming video content of a special event.

19.  (Original)  The method of claim 17 further comprising determining, by the processing system, that the first service outage report is associated with providing mobile communication service to mobile devices to residential buildings.

20.  (Currently amended)  The method of claim 17 wherein the resolving comprises reconfiguring, by the processing system, the second wireless equipment by communicating a command from the processing system to the one or more network resources to automatically configure additional memory, processing capacity or bandwidth capacity.




ALLOWANCE
The following is a notice of allowance in response to the Examiner’s Amendment above.  Claims 1-20 are pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Lushear, Storch, Zee, Lubkemann fail to teach or suggest either singularly or in combination a system/method, comprising:  receiving, by a processing system including a processor, a first service outage report from first wireless equipment of a wireless communication network and a second service outage report from second wireless equipment of the wireless communication network wherein the first service outage report and the second service outage report are related to two or more different wireless communication equipment malfunctions of the wireless communication network; determining, by the processing system, a first site priority of a first portion of the wireless communication network, wherein the first site priority is determined based on critical services performed at a site of the first portion of the wireless communication network, wherein the first site priority is further determined based on a first number of complaints associated with the first service outage report;  weighting the first site priority according to a first site priority weighting factor, producing a weighted first site priority, wherein the first site priority weighting factor is based on the first portion of the wireless communication network including residential buildings; determining, by the processing system, a second site priority of a second portion of the wireless communication network, wherein the second site priority is determined based on critical services performed at a site of the second portion of the wireless communication network, wherein the second site priority is determined based on a second number of complaints associated with the second service outage report; weighting the second site priority according to a second site priority weighting factor, producing a weighted second site priority, wherein the second site priority weighting factor is based on the second portion of the wireless communication network including a critical or emergency service facility; prioritizing, by the processing system, a resolution of the second service outage report over the first service outage report according to the weighted second site priority being higher than the weighted first site priority and the second number of complaints exceeding the first number of complaint; and resolving, by the processing system, the second service outage report and the first service outage report according to the prioritizing, wherein the resolving comprises communicating a command from the processing system to the second wireless equipment of the wireless communication network to reconfigure the second wireless equipment,  the command causing the second wireless equipment to automatically configure additional network resources to resolve a service outage associated with the second service outage report as recited in independent Claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623